Citation Nr: 1035128	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for abnormal liver function.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1999.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied service connection for abnormal liver 
function.

The Veteran presented testimony at a Central Office Hearing 
chaired by the undersigned Acting Veterans Law Judge in May 2010.  
A transcript of the hearing is associated with the Veteran's 
claims file.  At the time of his hearing, the Veteran submitted 
additional medical evidence pertinent to the issue at hand, which 
has not yet been considered by the RO.  However, the Veteran 
included a waiver of initial RO consideration of that evidence, 
and the Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.


FINDING OF FACT

The Veteran does not have a current disability related to 
abnormal liver function.


CONCLUSION OF LAW

A disability related to abnormal liver function was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In March 2005 and July 2005 letters, issued prior to the initial 
adjudication of the claim, the RO notified the appellant of the 
evidence needed to substantiate his claim for service connection.  
The letter satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

The Veteran has substantiated his status as a Veteran and the 
second and third elements of Dingess notice are satisfied by the 
March and July 2005 letters.  However, the Veteran did not 
receive notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim is being 
denied, no rating is being given and no effective date is being 
set.  The failure to provide notice on the effective date and 
rating elements of the claim is harmless.  Smith v. Shinseki, No. 
08-1667 (Aug. 17, 2010).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private treatment records.  

In addition, the Veteran was afforded VA examinations in April 
2004 and September 2007 for abnormal liver function tests.  The 
latter examination considered the history, including that 
reported by the Veteran, and was accompanied by an implicit 
rationale.

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  VA regulations provide 
that in the case of any Veteran who has engaged in combat with 
the enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even though 
there is no official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2009).  However, 
the reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).


Analysis

The Veteran contends that as a result of his active military 
service, he may have an undiagnosed disability that is causing 
him to have abnormal liver function tests.  

Service treatment records include laboratory findings of 
increased liver enzymes from 1998-1999, but no diagnosis of a 
chronic liver disability was ever made.  Lab values during that 
time were negative for hepatitis A, B and C.

The pertinent post-service medical evidence of record is limited 
to the reports of VA examinations conducted in April 2005 and 
September 2007, with a November 2007 addendum and an October 2007 
liver sonogram report from the VA Hospital in Washington, DC.  

On VA examination in April 2005, the Veteran reported a history 
of abnormal liver function tests since his time in the military, 
with no diagnosis ever being made.  The examiner noted that there 
had been no liver biopsy and that there were no symptoms 
attributable to abnormal liver function.  He also noted that 
there was no history of hepatitis or alcoholism.  Examination of 
the liver revealed that it was not palpable, and there was no 
right upper quadrant tenderness.  The diagnosis given was 
abnormal liver function.

On VA examination in September 2007, the Veteran continued to 
report mildly elevated liver function tests.  He reported easy 
fatigability and arthralgia with gastrointestinal disturbances, 
and occasional pain in the left upper quadrant.  He denied any 
effect on his general body health or body weight, and also denied 
any treatment, incapacitation or limitation due to the abnormal 
findings.  

Physical examination of the abdomen showed no striae on the 
abdominal wall, no superficial distension of the veins, no 
ostomy, no tenderness to palpation, no splenomegaly, no ascites, 
no liver enlargement, and no aortic aneurysm.  

Laboratory findings showed an elevated ALT at 84 (normal 0-55).  
Hepatitis panel was negative for hepatitis A antibody, hepatitis 
b surface antigen, hepatitis B core antibody and hepatitis C.  
The examiner concluded that there was no pathology on which to 
render a diagnosis.

The examiner concluded further that the Veteran had no known 
liver disease or disability.  In this regard, he noted that the 
evidence of record note mild elevations in one or more liver 
enzymes in the period from 1998-1999, without any actual liver 
disease apparent or discovered on further evaluation at that 
time.  He also noted that the Veteran's lab values were negative 
for hepatitis, A, B and C then, and were negative again at the 
time of the September 2007 examination.  He also indicated that 
during the nine-year interval from 1998 to 2007, he had no 
development of any clinical signs or symptoms of liver disease, 
no liver pathology had been identified, and he had not required 
any treatment or follow-up at any institution or clinic in 
relation to his liver.  Based on the noted evidence, the examiner 
concluded that he was unable to attribute any significance to the 
Veteran's mild elevations in liver enzymes.  

In a November 2007 addendum, the VA examiner noted that the 
Veteran had submitted an October 2007 liver sonogram, which 
identified "echogenicity raising suspicion of fatty liver."  In 
response, the examiner opined that given the Veteran's obesity, 
the noted finding was not unexpected, as such a finding was 
present in over 80 percent of obese individuals, and that such a 
finding would typically reverse with weight loss.  He noted 
further that no information had been provided that identified the 
Veteran as having a pathological variant of fatty liver, i.e. 
steatohepatitis, as opposed to benign simple steatosis, which is 
not a disease state.  He also noted that he had no information 
upon which to relate the finding to the Veteran's military 
service, and opined that it was more likely due to the Veteran's 
obesity of recent years.  He then indicated that there was no 
change in his previous assessment that the Veteran had no known 
liver disease or chronic disability of the liver, and no known 
liver pathology in relation to his mildly elevated liver enzymes 
during military service.

There is also no other medical evidence, VA or private, of a 
current liver disability related to abnormal liver function.

The Veteran is competent to report his symptoms, however, no 
underlying disability, has been identified.  Pain without a 
diagnosed or identifiable underlying malady or condition, does 
not constitute a "disability" for which service connection may 
be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  
Furthermore, laboratory test results are not, in and of 
themselves, disabilities.  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 
1996) (supplementary information preceding revisions to criteria 
for evaluating endocrine system indicates that hyperlipidemia, 
elevated triglycerides, and elevated cholesterol "are actually 
laboratory test results, and are not, in and of themselves, 
disabilities").  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (based on the definition found in 38 C.F.R. § 4.1, the 
term disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather than 
to the disease, injury, or defect itself").

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the Veteran's claim.

The Board acknowledges that during his May 2010 hearing, the 
Veteran referred to 2007 laboratory results from an appointment 
at the VA Hospital in Washington, DC which he believed were lost.  
The Board notes that the results of an October 2007 sonogram 
conducted at the VA Hospital in Washington, DC are currently 
associated with the claims file and were considered in the 
adjudication of this appeal.


ORDER

Service connection for abnormal liver function is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


